Order unanimously modified on the law and in the exercise of discretion by eliminating the reference in the notice for examination before trial of the named officer and permitting the defendant corporation to be examined by any officer, director or employee with knowledge of the facts and generally with respect to the relevant material allegations of fact put in *975issue by the pleadings in the aetion, as provided by rule 121-a of the Buies of Civil Practice, as last amended, without costs to either side. (See United States Overseas Airlines v. Cox, 283 App. Div. 31.) Settle order.
Concur — Botein, P. J., Breitel, Rabin, Frank and Bastow, JJ.